       Case 1:15-cr-00866-WHP Document 35 Filed 10/31/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------x

UNITED STATES OF AMERICA,                               DECLARATION

                 V.
                                                        Indictment No.
                                                        15-cr-866 (WHP)
ROGER THOMAS CLARK,

                        Defendant.
-----------------x
      I, ROGER THOMAS CLARK, declare under penalty of perjury, pursuant to 28

U.S.C. §1746, that the following is true and correct:

   1. I am the defendant in this prosecution pending against me for my participation in

      the Silk Road website.

   2. In February of 2011, I became aware of Silk Road.

   3. I visited the site on several occasions before signing up as a member.

   4. My initial contact with the site was as a purchaser of marijuana.

   5. In September of 2011. I began to communicate with the administrator of the site,

      who later assumed the name the Dread Pirate Roberts ("DPR").

   6. Soon after I began to use Silk Road I noticed a vulnerability in the method used

       to handle Bitcoin transactions that potentially made it possible for someone to

       hack into the site and steal Bitcoins. I told DPR about the problem and helped

       configure the website's code to prevent others from gaining unauthorized access

       to the server.

   7. Over the course of the following months, we developed a mentor-protege

       relationship. DPR had no formal training in computer coding. I provided advice on


                                             1
    Case 1:15-cr-00866-WHP Document 35 Filed 10/31/19 Page 2 of 5




    the technical aspects of running the site. I helped him hire and manage an

    experienced programmer. The programmer and I assisted DPR in developing

    computer code and maintaining Silk Road's technical infrastructure.

 8. By mid-2011, I was devoting the majority of my time to participating with DPR in

    running Silk Road.

9. In 2012 I became de facto head of marketing. I dreamed up and ran promotions

    for the site.

10. I often developed ideas for changing and improving the technical structure of the

    site to make it easier for users to access. I helped DPR redesign the portion of

    the site the users interacted with - the marketplace and forums and wiki pages -

    to make the interfaces less confusing and more appealing to the users.

11. Together DPR and I developed ideas on how to expand the Silk Road brand into

    other areas and how to improve the site.

12. Often I paid for equipment we needed to run the site and paid the salary of some

    of the employees.

13. Instead of seeking reimbursement for the extensive amount of time I was

   working on the website and the money I was spending, I agreed to take an

    ownership interest in the business. I was never paid a wage.

14. By February of 2013 until the site was closed in October of 2013, I was a part-

   owner of Silk Road.

15. DPR and I did not always agree on the policies and procedures for how the site

   should be run. For example, we had a disagreement about whether buyers and

   sellers should be able to conduct transactions outside the escrow system. The
    Case 1:15-cr-00866-WHP Document 35 Filed 10/31/19 Page 3 of 5




    general rule was that buyers would have to deposit Bitcoin to pay for their

    transactions in the Silk Road escrow account. The Bitcoin would be released to

    the vendor when the transaction was confirmed. DPR wanted to permit some

    transactions to take place outside the escrow system. We argued about this.

    DPR ultimately agreed to do things my way.

16. When we disagreed about a policy or practice, my view often prevailed. While

    DPR was the originator of the site, and continued to hold a greater interest in it

   than I, we became partners.

17. I also was chiefly responsible for making sure that what occurred on the website

   would remain private. For example, Silk Road was operated on what is known as

   "The Onion Router" or "Tor" network.

18. Tor - The Onion Router - is an Internet browser that encrypts data and then

   transmits it randomly through multiple relays or nodes. The last node appears as

   the origination point of the data, thereby obscuring and making it impossible to

   determine the actual IP address of the sender. To access Silk Road a user was

   required to download the Tor software. The user could then access the home

   page of Silk Road. To enter the site a user had to enter a registered user name

   and password.

19. All payments made through Silk Road had to be paid for in Bitcoin, an

   anonymous currency, which could not be traced to the user. Silk Road also had a

   Bitcoin tumbler to process the Bitcoin transactions to make the tracking of

   individual transactions impossible.
     Case 1:15-cr-00866-WHP Document 35 Filed 10/31/19 Page 4 of 5




20. I believed that what took place on the website would remain private. I intended that

    it would remain private.

21. When I was arrested in Thailand on December 3, 2015, members of the Royal

    Thai Police entered my home, restrained me and immediately began to search my

    residence.

22. Although they were already searching my home, they asked me to sign a consent

    form that would authorize them to seize several items that belonged to me,

    including the following:
 • a silver and black Acer Aspire laptop (serial# NXM2RST013223110F1200);

 • a silver MacBook Pro laptop (serial# C02HN0WNDV7P);

 • a black Hewlett Packard Presario CQ60 with USB dongle inserted (serial #

    2CE843138V);

 • a Seagate Barracuda LP hard drive (Serial# 5YD265A1);

 • a black and blue Transcend thumb drive (8 GB);

 • two Micro Center USB flash drives (32 GB); and

 • a dark grey Olympus fe camera (serial# J7120910).

23. When I refused to sign the form, members of the Royal Thai police repeatedly hit

    me with sticks. Fearing for my safety, I signed the form and wrote in English, "not

    read or understood, signed under duress."




                                         4
    Case 1:15-cr-00866-WHP Document 35 Filed 10/31/19 Page 5 of 5




Dated: October 30, 2019
         Brooklyn, New York
